                                                    138A East Park Avenue
                                                    Long Beach, New York 11561
                                                    212-256-1109 / 1-877-9-Seller



                                                                    March 13, 2020
Via ECF

Honorable Judge Margo K. Brodie
United States District Court for the Eastern District of New York
225 Cadman Plaza East Brooklyn New York, 11201
Courtroom: 6F; Chambers: N 626

Re:    Notice Regarding Appearance for Oral Arguments Set for March 19th, 2020.
       LuxClub Inc. v. DGL Group, LTD et al.; Civil Action No. 1:18-cv-04741-MKB-ST

Dear Judge Brodie,

        We represent Plaintiff LuxClub and submit this letter to notify the court that due to the
travel risks associated with the COVID-19 virus, I will not be able to attend the Oral Arguments
set for March 19th, 2020. My son Max Rosenbaum is immunocompromised, and I cannot afford to
take any risks in exposing myself to the COVID-19 virus.

        Rather, my co-counsel Jeffrey Breloski, who appeared pro hac vice, will be appearing on
behalf of the plaintiff.



                                                 Respectfully submitted by:
                                                 /s/ Cory Rosenbaum
                                                 Cory Rosenbaum, Esq.
                                                 Cr7529
                                                 Rosenbaum Famularo, P.C.
                                                 100 W Park Ave, Suite 310
                                                 Long Beach, NY 11561
                                                 (212) 256-1109
                                                 cj@amazonsellerslawyer.com

                                                  Attorney for Plaintiff LuxClub
